In the Supreme Court of Georgia



                                     Decided:     November 3, 2014


      S14Y1950. IN THE MATTER OF JERRY WAYNE MONCUS.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Jerry Wayne Moncus (State Bar No. 515690); the petition

was filed before the State Bar petitioned for the appointment of a special master,

see Bar Rule 4-227. Moncus seeks the imposition of a Review Panel reprimand

based on his failure to communicate adequately with a client he was

representing in civil litigation.

      Moncus, who was admitted to the Bar in 1992, admits in his petition that

in July 2008 he was retained by a client and filed a civil complaint on the

client’s behalf in October 2008.    At the time Moncus was a sole practitioner

with only one full time employee involved in communicating with clients on his

behalf. Early in the discovery phase, the defendant produced documents that

had a significant adverse effect on his case. Nevertheless, the client elected to

proceed with the case. Moncus had difficulty getting the client to respond to
discovery, writing several letters to which he received no response; the client

asserted that he did not receive the letters. When the defendant filed a motion

for summary judgment, Moncus informed the client by letter. Although the

client responded to Moncus’s letter, the client did not authorize Moncus to

respond to the motion. The trial court granted the motion in 2010. In January

2011, the defendant filed a separate abusive litigation action against the client,

and Moncus represented the client without charge in that action. A jury returned

a verdict against the client for $6,300 in general damages and $3,700 in punitive

damages, which was less than the plaintiff’s cost of defense in the original

action.

      Moncus admits that he could have done more to communicate with the

client about the predictable length and processes of litigation; to convey the

potentially grave negative effects of failing to respond to discovery; to convince

the client to defend the summary judgment motion; and to convey the

seriousness of the potential consequences of not responding. He admits that he

should have made a greater effort to contact the client by phone or other

available methods. Alternatively, Moncus states that, in hindsight, it would

have been better to withdraw as the client’s counsel.

                                        2
      Based on this conduct, Moncus admits that he violated Rule 1.4 of the

Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for violation of Rule 1.4 is a public reprimand. Moncus

offers as mitigating factors that he had no dishonest or selfish motive, that he

made a timely good faith effort to rectify the consequences of the misconduct

by representing the client without charge in the abusive litigation action in

which he was able to reduce what could have been a larger judgment against the

client; that he has displayed a cooperative attitude towards the disciplinary

proceeding and has made full and free disclosure to the Investigative Panel and

the Office of General Counsel; that he has a good reputation in the legal

community; that he has always been involved in indigent criminal defense work

and is one of only a few attorneys that offers pro bono assistance to the Georgia

Legal Services Program with their representation of individuals needing

domestic representation; that he has a reputation for honest and diligent

representation of his clients; and that he is open with his clients and does not

exaggerate the client’s ability to obtain the desired results. Finally, he states that

he deeply regrets his actions and has taken steps to avoid similar failures in the

future by hiring an additional part-time person, by expanding the information

                                          3
required in his initial intake form to ensure more adequate communication

abilities, by transferring records to a central data base, by initiating a flagging

system, by establishing a written checklist for the each type of case he handles,

by establishing a policy for review of inactive cases, by eliminating the deletion

of any client information or files, and by establishing an automatic archiving of

all records.

      As aggravating factors, Moncus notes that he received a formal letter of

admonition in February 2011 and a public reprimand in February 2013, In the

Matter of Moncus, 291 Ga. 767 (2012). Moncus requests a Review Panel

reprimand, but states that he will accept a public reprimand.

      The State Bar does not dispute the facts regarding the misconduct and

confirms that Moncus was fully and promptly cooperative and forthcoming to

the Bar’s numerous inquiries, including an independent forensic examination of

Moncus’s computer systems in light of the client’s belief that Moncus recently

created some of the letters he said he had sent the client during the initial

representation. The State Bar states that the interests of the public and the Bar

would be served by accepting the petition and imposing a reprimand.

      Having reviewed the petition and response, the Court agrees that a public

                                         4
reprimand is the appropriate sanction in this matter, and we therefore accept the

petition for voluntary discipline.

      Accordingly, the Court hereby orders that Moncus receive a public

reprimand in open court pursuant to Bar Rules 4-102 (b) (3) and 4-220 (c) for

his admitted violation of Rule 1.4.

      Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur.




                                       5